Judgment of foreclosure entered May 19, 1930, modified by providing that parcel II shall not be sold unless it appears on the proceedings under the judgment that the proceeds resulting from the sale of parcel I are insufficient to meet or to liquidate the amount of the judgment. In the event that it is insufficient in this regard then and only then may parcel II be sold to meet such deficiency. (Shipman v. Niles, 75 App. Div. 451; affd., 177 N. Y. 527.) As thus modified the judgment is unanimously affirmed, with costs to appellant. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Present—'Lazansky, P. J., Young, Kapper, Carswell and Seudder, JJ. Settle order on notice.